Per Curiam.
By order dated April 21, 2011, the Supreme Court of Florida suspended respondent from the practice of law for a period of three years after finding that he engaged in professional misconduct involving a breach of his fiduciary duties and, among other things, dishonesty, fraud, deceit or misrepresentation (Florida Bar v Adorno, 60 So 3d 1016 [Fla 2011]).
As a result of the discipline imposed in Florida, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has riot replied to the motion.
Having considered the nature of respondent’s misconduct and the consequent discipline imposed in Florida, we conclude that respondent should also be suspended from the practice of law in this state for a period of three years.
Mercure, J.E, Peters, Rose, Malone Jr. and Garry, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of three years, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).